     Case 2:20-cr-00113-GMN-EJY Document 27 Filed 03/23/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00113-GMN-EJY
 5                  Plaintiff,
                                                                          ORDER
 6          v.
 7    MARIO DEMARLO ALSTON,
 8                  Defendant.
 9

10          Before the Court is Mario Demarlo Alston’s Sealed Ex Parte Motion to Withdraw as Counsel
11   for Margaret Lambrose. ECF No. 26. The Motion presents facts demonstrating a clear conflict of
12   interest that requires Defendant be assigned new counsel.
13          Accordingly, IT IS HEREBY ORDERED that Mario Demarlo Alston’s Sealed Ex Parte
14   Motion to Withdraw as Counsel for Margaret Lambrose (ECF No. 26) is GRANTED.
15          IT IS FURTHER ORDERED that this matter is referred to the Criminal Justice Act Panel
16   for appointment of counsel. If new counsel has any conflicts or issues in accepting this case, they
17   are to promptly notify this Court so a hearing can be set. New counsel is to promptly contact the
18   Federal Public Defenders Office to make all necessary arrangements to transfer the files and
19   information to new counsel.
20

21          Dated this 23rd day of March, 2021.
22

23

24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
